Citation Nr: 0916634	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II (diabetes), including as a result of exposure to 
herbicides and shipboard toxins.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

In June 2007, the Board denied the portion of this appeal 
that involved the Veteran's claim of entitlement to service 
connection for arthritis.  However, the Veteran's claim of 
entitlement to service connection for diabetes was subject to 
an April 2007 stay granted by the United States Court of 
Appeals for Veteran's Claims (Court) pending the resolution 
of an appeal of Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert den. 129 S.Ct. 1002 (2009).  The Court's order stayed 
the adjudication of all cases before the Board that were 
potentially affected by Haas.  Ribaudo v. Nicholson, 21 Vet. 
App. 137, 147 (2007).  The stay encompassed all claims of 
service connection as a result of exposure to herbicides in 
which the only evidence of such exposure was the receipt of 
the Vietnam Service Medal or service on a vessel off the 
shores of Vietnam.  In this case, the Veteran's service 
records indicate that the Veteran received the Vietnam 
Service Medical for his service aboard the U.S.S. Greenfish 
from July 11, 1968 to July 18, 1968.  Insofar the only 
evidence of exposure to herbicides in this case was the 
Veteran's receipt of the Vietnam Service Medal for his 
service aboard a submarine, the Veteran's claim for service 
connection for his diabetes was subject to the stay.

In May 2008, the Federal Circuit decided Haas v. Peake, 
upholding VA's interpretation of applicable regulations that 
presume exposure to herbicides only in the cases of Veterans 
who served on land or on the inland waterways in Vietnam. 
Haas, 525 F.3d at 1189.  Certiorari was denied in January 
2009.  Haas, 129 S.Ct. at 1002.  The stay on claims affected 
by Haas was lifted.  Therefore, the Veteran's claim may now 
be adjudicated.



FINDINGS OF FACT

1.  There is no evidence that the Veteran's naval service 
involved duty or visitation in country in Vietnam.

2.  There is no evidence that the Veteran's diabetes was 
caused by exposure to an herbicide agent while in service.

3.  There is no evidence that the Veteran's diabetes was 
caused by exposure to shipboard toxins while in service.

4.  The Veteran's diabetes was not shown to have been present 
in service, or within one year after service.


CONCLUSION OF LAW

The Veteran's diabetes was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by a 
May 2004 letter sent to the Veteran by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, a March 2006 letter adequately 
informed the Veteran how ratings and effective dates are 
determined by VA.  While this letter was sent after the 
Statement of the Case (SOC) was issued, the Veteran was 
thereafter given the opportunity to submit additional 
information in support of his claim.  In any event, any error 
in providing the notice required by Dingess is harmless in 
this case insofar as service connection is denied, hence no 
rating or effective date will be assigned.  

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, service personnel records, and 
statements submitted by the Veteran and his representative.  
While the Veteran was not afforded a VA examination in this 
case, such an examination is not required to fulfill the duty 
to assist where, as here, the record has not established by 
affirmative, cognizable evidence that the veteran suffered an 
event, injury, or disease in service as required in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i)(A)-(C).  In August 2006 the Veteran's 
representative stated that the Veteran did not have any 
further evidence to submit.  The Board therefore finds that 
the VA satisfied its duty to assist. 

II.  Service connection 

The Veteran asserts that he has diabetes that is related to 
his military service.  Specifically, the Veteran argues that 
his diabetes was caused by exposure to shipboard toxins 
including diesel smoke, battery acid fumes, and methane.   

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including diabetes, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, if a Veteran was exposed to a herbicide agent 
then certain diseases, including diabetes, will be considered 
service connected even though there is no record of such 
disease in service.  A Veteran who served in active military, 
naval, or air service in Vietnam during the Vietnam era is 
presumed to have been exposed to a herbicide agent during 
such service, unless there is affirmative evidence that the 
Veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore Vietnam and service in other locations if the 
conditions of service required the Veteran to perform duty 
in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 
3.307(a)(6)(iii).  However, service in Vietnam does not 
include service that took place exclusively in the 
territorial waters offshore Vietnam, if the Veteran never set 
foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-
1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  
In all cases, to prevail on the issue of service connection, 
there must be medical evidence of a current disability and 
medical evidence or, in certain circumstances, lay evidence, 
of an in-service occurrence or aggravation of a disease or 
injury.  Medical evidence establishing a nexus between the 
in-service disease or injury and the current disability is 
also required.  See, e.g., Hickson v. West, 12 Vet. App. 247, 
253 (1999).  However, this nexus may also be established, 
where applicable, by virtue of the presumptions discussed 
above. The requirement that a current disability exist is 
satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, there is no evidence that the Veteran was 
exposed to herbicides in Vietnam or elsewhere.  While the 
Veteran received the Vietnam Service Medal for his service 
aboard the U.S.S. Greenfield, there is no evidence that the 
Veteran's service involved duty or visitation in Vietnam.  
Although the Veteran served aboard a submarine in the 
territorial waters offshore Vietnam, this is insufficient to 
qualify as service in Vietnam for purposes of establishing 
exposure to herbicides.  See Haas, supra, at 1308-1309.  In a 
statement dated December 2004, the Veteran stated that he 
"wasn't in Vietnam."  Furthermore, the Veteran did not 
allege that he was exposed to herbicides.  Thus, service 
connection for diabetes may not be granted on the basis of 
the presumption set forth in 38 C.F.R. § 3.307(a)(6).  

The Board must therefore consider whether service connection 
may be granted on a direct basis. Combee v. Brown,  374 F.3d 
1039, 1042 (Fed. Cir. 1994).

In this regard, the Board notes that the Veteran's service 
treatment records do not show any diagnosis of, or treatment 
for, diabetes during the Veteran's service.  While the 
Veteran reported a history of albuminuria on his entrance 
physical, there is no record of albumin or sugar being found 
in the Veteran's urine during his service.  Urinalysis 
results in November 1968 were within normal limits, and 
urinalysis results in December 1968, just prior to the 
Veteran's separation, were stated to be negative for albumin 
and sugar.  

VA treatment records indicate that the Veteran was diagnosed 
with diabetes in or around December 2003, more than 30 years 
after his service.  This prolonged period between the 
Veteran's service and the onset of his diabetes weighs 
heavily against the Veteran's claim that his diabetes is 
related to his service. See Maxson v. Grober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint may be considered with other factors in the 
analysis of a service connection claim). See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence of record).  

Furthermore, there is no medical evidence linking the 
Veteran's diabetes to his alleged exposure to any shipboard 
toxins, including diesel smoke, battery acid, or methane.  In 
this regard, the statements of the Veteran and his 
representative are insufficient to establish a nexus between 
the Veteran's alleged exposure to toxins in service and the 
onset of his diabetes 30 years later; they lack the necessary 
training and credentials to provide an expert opinion 
concerning the etiology of a medical condition.  See, e.g. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes, including as a result of 
exposure to herbicides and shipboard toxins, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


